Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-50 are rejected under 35 U.S.C. 103 as being unpatentable over ZUBAIR et al (An Automated ECG Beat Classification System Using Convolutional Neural Networks) in view of ACHARYA et al (Automated Detection of Arrhythmias Using Different Intervals of Tachycardia ECG Segments with Convolutional Neural Network).
As per claim 11, Zubair teaches the claimed “method performed by one or more computing systems for classifying patient derived electromagnetic data for a target patient, the patient derived electromagnetic data derived from patient electromagnetic output of an electromagnetic source within the patient's body” (Zubair, Abstract - Electrocardiogram (ECG) is a non-invasive measurement of the electrical activity generated by heart), the method comprising: “accessing a patient classifier to generate a classification for patient derived electromagnetic data of the electromagnetic source” (Zubair, page 3, column 1, B. Proposed Approach – Convolutional Neural Network); “receiving the patient derived electromagnetic data for the target patient” (Zubair, figure 1 – ECG recording); and “applying the patient classifier to the received patient derived electromagnetic data to generate a patient classification for the target patient” (Zubair, figure 1, page 4, ECG-beat classification system using convolutional neural networks).  It is noted that Zubair does not explicitly teach “the classifier trained using weights of a model classifier and patient training data, the model classifier trained using modeled derived electromagnetic data and model classifications, the modeled derived electromagnetic data generated from modeled electromagnetic output, the modeled electromagnetic output generated for a plurality of source configurations using a computational model of the electromagnetic source, the patient training data including patient derived electromagnetic data and patient classifications.”  However, Zubair’s proposed approach (page 3, column 1) using convolutional neural network for ECG-beat classification (page 4, figure 1) suggests that any well-known deep learning classifier using convolution layers performing the claimed “the classifier trained using weights of a model classifier and patient training data, the model classifier trained using modeled derived electromagnetic data and model classifications, the modeled derived electromagnetic data generated from modeled electromagnetic output, the modeled electromagnetic output generated for a plurality of source configurations using a computational model of the electromagnetic source, the patient training data including patient derived electromagnetic data and patient classifications” can be used (see Acharya, 3.2 Convolutional Neural Network (CNN) – classifier train using weight, training samples, …, 3.4 Training).  Thus, it would have been obvious, in view of Acharya, to configure Zubair’s method as claimed by implementing a classifier trained using weights and beat samples.  The motivation is to assist clinicians in their diagnosis of heart beats (Acharya, Abstract).

Claim 12 adds into claim 11 “wherein the electromagnetic source is a heart, a source configuration represents anatomical parameters and electrophysiology parameters of the heart, the modeled electromagnetic output represents activation of the heart, and the derived electromagnetic data is based on body-surface measurements” (Zubair, Abstract - Electrocardiogram (ECG) is a non-invasive measurement of the electrical activity generated by heart).

As per claim 13, Zubair teaches the claimed “computing system for generating a patient classifier for classifying a cardiogram,” the computing system comprising: “one or more computer-readable storage mediums storing computer-executable instructions for controlling the computing system” (Zubair, page 3, column 1, B. Proposed Approach – Convolutional neural Network) to: “initialize patient classifier weights of the patient classifier to model classifier weights of a model classifier, the model classifier being trained based on modeled cardiograms generated based on a computational model of the heart applied to model heart configurations” (Zubair, page 2, column 2, III. ECG DATA PROCESSING – ECG beat classification); and “train the patient classifier” (Zubair, page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS); and “one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums” (Zubair, page 4, column 1, B. Performance Evaluation).  It is noted that Zubair does not explicitly teach “the classifier trained with the patient training data and with the initialized patient classifier weights, the patient training data including, for each of a plurality of patients, a patient cardiogram and a patient classification for that patient.”  However, Zubair’s proposed approach (page 3, column 1) using convolutional neural network for ECG-beat classification (page 4, figure 1) suggests that any well-known deep learning classifier using convolution layers performing the claimed “the classifier trained with the patient training data and with the initialized patient classifier weights, the patient training data including, for each of a plurality of patients, a patient cardiogram and a patient classification for that patient” can be used (see Acharya, 3.2 Convolutional Neural Network (CNN) – classifier train using weight, training samples, …, 3.4 Training).  Thus, it would have been obvious, in view of Acharya, to configure Zubair’s system as claimed by implementing a classifier trained using weights and beat samples.  The motivation is to assist clinicians in their diagnosis of heart beats (Acharya, Abstract).

Claim 14 adds into claim 13 “wherein the model classifier and the patient classifier are convolutional neural networks” (Zubair, page 3, column 1, Convolutional Neural Networks).

Claim 15 adds into claim 14 “wherein the convolutional neural networks input a one-dimensional image” (Zubair, page 4, figure 1 – the ECG recording is a one-dimensional image).

Claim 16 adds into claim 13 “wherein the model classifier and the patient classifier are neural networks” (Zubair, page 3, column 1, Convolutional Neural Networks).

Claim 17 adds into claim 13 “wherein the model classifier is trained using modeled cardiograms generated based on model heart configurations that are similar to patient heart configurations of the patients” (Zubair, page 3, column 2, A. DATASET; page 4, column 1, B. Performance Evaluation).

Claim 18 adds into claim 13 “for each of a plurality of clusters of similar patients, train a cluster patient classifier based on patient training data that includes cardiograms and patient classifications for the patients in that cluster” (Zubair, page 3, column 1, B. Proposed Approach).

Claim 19 adds into claim 18 “identify similar patients based on comparison of patient heart configurations of the patients” (Zubair, page 3, column 1, B. Proposed Approach; page 4, figure 1).

Claim 20 adds into claim 18 “wherein the computer- executable instructions further control the computing system to identify similar patients based on comparison of cardiograms of the patients” (Zubair, page 3, column 1, B. Proposed Approach; page 4, figure 1).

Claim 21 adds into claim 18 “identify a cluster of similar patients that are similar to a target patient; and apply the cluster patient classifier for that identified cluster to a target patient cardiogram of the target patient to generate a target patient classification for the target patient” (Zubair, page 3, column 1, B. Proposed Approach; page 4, figure 1).

Claim 22 claim a method based on the method of claim 11; therefore, it is rejected under a similar rationale.

As per claim 23, Zubair teaches the claimed “method performed by one or more computing systems for generating a patient-specific model classifier for classifying derived electromagnetic data derived from electromagnetic output of an electromagnetic source within a body” (Zubair, page 3, column 1, B. Proposed Approach – Convolutional neural Network), the method comprising: “identifying models that are similar to a target patient” (Zubair, figure 1, page 4); “for each model that is identified, applying a computational model of the electromagnetic source to generate modeled electromagnetic output of the electromagnetic source based on model source configuration for that model” (Zubair, page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS); and “generating a label for that model” (Zubair, figure 1, page 4, Beat Class Labels); and “training the patient-specific model classifier with the modeled derived electromagnetic data and the generated labels as training data” (Zubair, page 4, V. CONCLUSION).  It is noted that Zubair does not explicitly teach “deriving modeled derived electromagnetic data from the generated modeled electromagnetic output for that model.”  However, Zubair’s proposed approach (page 3, column 1) using deep-learning convolutional neural network for ECG-beat classification (page 4, figure 1) suggests that any well-known deep learning classifier using convolution layers performing the claimed “deriving modeled derived electromagnetic data from the generated modeled electromagnetic output for that model” can be used (see Acharya, 3.2 Convolutional Neural Network (CNN) – classifier train using weight, training samples, …, 3.4 Training).  Thus, it would have been obvious, in view of Acharya, to configure Zubair’s method as claimed by implementing a classifier trained using weights and beat samples.  The motivation is to assist clinicians in their diagnosis of heart beats (Acharya, Abstract).

Claim 24 adds into claim 23 “wherein the classifier is a convolutional neural network that inputs a one-dimensional image” (Zubair, page 3, column 1, Convolutional Neural Networks).

Claim 25 adds into claim 23 “wherein similarity between a model and the target patient is based on source configurations” (” (Zubair, page 3, column 1, B. Proposed Approach; page 4, figure 1).

Claim 26 adds into claim 23 “wherein similarity between a model and the target patient is based on derived electromagnetic data” (Zubair, page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS).

Claim 27 adds into claim 23 “wherein the electromagnetic source is a heart, a source configuration represents anatomical parameters and electrophysiology parameters of the heart, the modeled electromagnetic output represents activation of the heart, and the derived electromagnetic data is based on body-surface measurements” (Zubair, page 3, column 1, B. Proposed Approach; page 4, figure 1).

Claim 28 adds into claim 27 “wherein the electromagnetic data is a cardiogram” (Zubair, Abstract).

Claim 29 adds into claim 23 “wherein the label represents a source location for a disorder of the electromagnetic source” (Zubair, page 3, Table I).

Claim 30 adds into claim 23 “wherein the training is based on a transference from a model classifier generated based on model training data that includes modeled derived electromagnetic data, the modeled derived electromagnetic data generated based on a computational model of the electromagnetic source and model source configurations” (Zubair, page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS).

Claim 31 adds into claim 23 “for each of a plurality of clusters of similar target patients, training a cluster-specific model classifier based on derived electromagnetic data for models that are similar to the target patients of that cluster” (Zubai, page 4, figure 1; page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS).

Claim 32 adds into claim 31 “identifying a cluster whose target patients are similar to another target patient; and applying the cluster-specific model classifier for that identified cluster to the target patient derived electromagnetic data of the other target patient to generate a target patient label for the other target patient” (Zubai, page 4, figure 1; page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS).

Claim 33 adds into claim 32 “identifying the cluster of target patients based on comparison of patient source configurations of target patients” (Zubai, page 4, figure 1; page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS).

Claim 34 adds into claim 32 “identifying the cluster of target patients based on comparison of patient derived electromagnetic data of the target patients” (Zubai, page 4, figure 1; page 3, TABLE I: ECG Class description using AAMI standard; page 3, column 1, B. Proposed Approach; page 4, column 1, IV. EXPERIMENTAL RESULTS).

Claims 35-41 claim a system based on the method of claims 23-34; therefore, they are rejected under a similar rationale.

Claims 42-50 claim a system based on the system of claims 13-21; therefore, they are rejected under a similar rationale.

Claims 51-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over ACHARYA et al (Automated Detection of Arrhythmias Using Different Intervals of Tachycardia ECG Segments with Convolutional Neural Network) in view of ZUBAIR et al (An Automated ECG Beat Classification System Using Convolutional Neural Networks).

As per claim 51, Acharya teaches the claimed “method performed by one or more computing systems for generating a classifier for classifying data” (Acharya, Abstract), the method comprising: “accessing a first classifier for generating a classification for data, the first classifier having first classifier weights learned based on first training data that includes first data and first classifications” (Acharya, 3.2 Convolutional Neural Network (CNN)).  It is noted that Acharya does not explicitly teach “accessing second training data that includes second data and second classifications; setting initial second classifier weights of a second patient classifier to the first classifier weights of the first classifier; and after setting the initial second classifier weights, training the second classifier with the second training data to learn second classifier weights starting with the initial second classifier weights to classify data wherein the learned second classifier weights are weights of the second classifier.”  However, Acharya’s Convolutional Neural Network is well-known in the art as the feature CNN learner has a great potential to extract good feature automatically from input data; it would have been obvious to use more training data to improve the learned classifier (Acharya, 5. Discussion – the more input data for training the better yield (e.g., accurate) for classifier) (see Zubair, page 3, column 1, B. Proposed Approach  – the feature extraction performance from the input data improves with the increase in input data in which weights are adjusted by computing gradient of the convolutional weights).  More data increases the probability that it contains useful information, which is advantageous; massive data can lead to lower estimation variance and hence better predictive performance; therefore, a second classifier improves the performance built from a first classifier with additional training data.  Thus, it would have been obvious, in view of Zubair, to configure Acharya’s method as claimed by using additional training data to improve the performance of the CNN classifier.

Claim 52 adds into claim 51 “accessing third training data that includes third data and third classifications; setting initial third classifier weights of a third patient classifier to the first classifier weights of the first classifier; and after setting the initial third classifier weights, training the third classifier with the third training data to learn third classifier weights starting with the initial third classifier weights to classify data wherein the learned third classifier weights are weights of the third classifier” which is obvious since the feature CNN learner has a great potential to extract good feature automatically from input data, it would have been obvious to use more training data to improve the learned classifier (Acharya, 5. Discussion – the more input data for training the better yield (e.g., accurate) for classifier) (see Zubair, page 3, column 1, B. Proposed Approach  – the feature extraction performance from the input data improves with the increase in input data in which weights are adjusted by computing gradient of the convolutional weights).  Thus, it would have been obvious, in view of Zubair, to configure Acharya’s method as claimed by using additional training data to improve the performance of the CNN classifier.

Claim 54 claim a method similar to the claimed method of claim 51; therefore, it is rejected under a similar rationale.

Claim 55 adds into claim 54 “wherein the first training data is simulated data and the second training data is not simulated training data” which is well-known in the art for the input training data can be simulated or non-simulated (Acharya, 3.1 Pre-processing; Zubair, page 2, column 2, A. Dataset).

Claim 56 adds into claim 55 “wherein the second data includes data collected from an electromagnetic source” (Acharya, Abstract - An electrocardiogram (ECG)).

Claims 53 is rejected under 35 U.S.C. 103 as being unpatentable over ACHARYA et al (Automated Detection of Arrhythmias Using Different Intervals of Tachycardia ECG Segments with Convolutional Neural Network) in view of ZUBAIR et al (An Automated ECG Beat Classification System Using Convolutional Neural Networks), and further in view of KIRANYAZ et al (Convolutional Neural Networks for Patient-Specific ECG Classification).  
Claim 53 adds into claim 1 (or 51?) “wherein the first training data is patient non- specific data and the second training data is patient specific data” in which the patient-specific and patient non-specific data well known types of input data for ECG classification (see Kiranyaz, figure 1, Patient-specific data; Zubair, page 2, column 2, A. Dataset).  Thus, it would have been obvious, in view of Zubair and Kiranyaz, to configure Acharya’s method as claimed by using patient-specific and patient-unspecific data to improve the performance of the CNN classifier.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 17, and claims 18-22, 31, “similar” (line 3) is indefinite.  The remaining claims are rejected as they are dependent upon the rejected claim 22.

Claim 53 is objected to because of the following informalities:  claim 53 depends on claim 1 which has been cancelled.  Appropriate correction is required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616